18‐3643‐cv
Rodriguez v. Diaz

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 16th day of September, two thousand nineteen.

PRESENT:            RICHARD C. WESLEY,
                    DENNY CHIN,
                    JOSEPH F. BIANCO,
                                         Circuit Judges.
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
JORGE RODRIGUEZ,
                                        Plaintiff‐Appellant,

                                        v.                                      18‐3643‐cv

REEMBERTO DIAZ, in his official capacity as a
judicial officer in the state of Florida
                               Defendant‐Appellee
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
FOR PLAINTIFF‐APPELLANT:                                     JORGE RODRIGUEZ, Rodriguez Law Firm,
                                                             PLLC, pro se, New York, New York.


FOR DEFENDANT‐APPELLEE                                       WILLIAM H. STAFFORD III, Senior Assistant
                                                             Attorney General of Florida, for Ashley Moody,
                                                             Attorney General, Tallahassee, Florida.
              Appeal from an order of the United States District Court for the Southern

District of New York (Torres, J.).

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the order of the district court is AFFIRMED.

              Plaintiff Jorge Rodriguez, an attorney proceeding pro se, sued Reemberto

Diaz, a Florida state court judge, under 42 U.S.C. § 1983, alleging that Judge Diazʹs

revocation of Rodriguezʹs pro hac vice admission in Florida state court violated the First

and Fourteenth Amendments, the Privileges and Immunities Clause, and the

Supremacy Clause. The district court sua sponte dismissed the complaint, without leave

to amend, reasoning that it could not compel state officials to act, Judge Diaz was

entitled to judicial immunity, and venue was improper. Rodriguez now appeals. We

assume the partiesʹ familiarity with the underlying facts, the procedural history, and the

issues on appeal.

              We review de novo the district courtʹs sua sponte dismissal of the complaint

under § 1915(e). See Milan v. Wertheimer, 808 F.3d 961, 963 (2d Cir. 2015) (per curiam).

We can affirm the district court ʺfor any reason supported by the record,ʺ Latner v.

Mount Sinai Health Sys., Inc., 879 F.3d 52, 54 (2d Cir. 2018), including different reasons

than those provided by the district court, see Abdu‐Brisson v. Delta Air Lines, Inc., 239
F.3d 456, 466 (2d Cir. 2001). Upon our de novo review, we conclude that the district

court lacked jurisdiction over this action.


                                              ‐2‐
              ʺWhen a federal suit follows a state suit, the former may, under certain

circumstances, be prohibited by what has become known as the Rooker‐Feldman

doctrine.ʺ Sung Cho v. City of New York, 910 F.3d 639, 644 (2d Cir. 2018). The doctrine

ʺestablished the clear principle that federal district courts lack jurisdiction over suits

that are, in substance, appeals from state‐court judgments[,]ʺ Hoblock v. Albany Cty. Bd.

of Elections, 422 F.3d 77, 84 (2d Cir. 2005), and applies to ʺcases brought by state‐court

losers complaining of injuries caused by state‐court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection of

those judgments,ʺ Sung Cho, 910 F.3d at 644 (quoting Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005)). For a court to be deprived of jurisdiction under

this doctrine, four requirements must be met: ʺ(1) the federal‐court plaintiff must have

lost in state court; (2) the plaintiff must complain of injuries caused by a state‐court

judgment; (3) the plaintiff must invite district court review and rejection of that

judgment; and (4) the state‐court judgment must have been rendered before the district

court proceedings commenced.ʺ Id. at 645. In recent years, ʺwe have applied the

Rooker‐Feldman doctrine with some frequency to cases involving suits directly against

state‐court judges, or in which error by state‐court judges in state‐court proceedings is

asserted.ʺ Id. at 645 & n.5 (collecting cases).

              Here, all four requirements of the Rooker‐Feldman doctrine are satisfied.

As to the first two factors, Rodriguez effectively ʺlostʺ in Florida state court when his pro


                                             ‐3‐
hac vice status was revoked, and he complains of injuries caused by that decision. As to

the third factor, he asked the district court to review and reject the state court judgeʹs

decision to revoke his admission. As to the fourth factor, the state court judge revoked

Rodriguezʹs pro hac vice status in January 2018, and Rodriguez filed his district court

action in October 2018. Reaching the merits of Rodriguezʹs claims would necessarily

require the district court to reassess the state courtʹs judgment. Accordingly, the Rooker‐

Feldman doctrine deprives the federal courts of jurisdiction. See id. at 649 (observing

that federal courts are not ʺquasi‐appellate courts sitting in review of state‐court

decisionsʺ).

               We have considered Rodriguezʹs remaining arguments and find them to

be without merit. Accordingly, we AFFIRM the order of the district court.

                                           FOR THE COURT:

                                           Catherine OʹHagan Wolfe, Clerk




                                            ‐4‐